Citation Nr: 0621063	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-29 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for alcohol and drug 
dependence as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a combined service-connected disability 
evaluation greater than 90 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to August 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO in Buffalo, New 
York that, in pertinent part, denied entitlement to service 
connection for alcohol and drug dependence as secondary to 
service-connected PTSD, and granted entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU rating).

The issue of entitlement to service connection for alcohol 
and drug dependence as secondary to service-connected PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected disabilities are dermatitis 
(rated 60 percent), PTSD (rated 50 percent), lumbar strain 
(rated 20 percent), a right ankle disability (rated 10 
percent), and residuals of a head injury with headaches 
(rated 10 percent), and his combined disability rating is 90 
percent.


CONCLUSION OF LAW

The veteran is not entitled to a combined disability rating 
higher than 90 percent.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. § 4.25 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 
5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2005).  VA is not required to provide 
assistance to a claimant, however, if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 38 U.S.C.A. § 5103A (West 2002). 

As explained below, VA regulations govern the manner in which 
a veteran's service-connected disability ratings are 
combined.  See 38 C.F.R. § 4.25 (2005).  Thus, there is no 
reasonable possibility that assistance in obtaining evidence 
would aid in permitting a grant of the benefit the veteran 
seeks.  Therefore, VA is not required to assist the veteran 
by providing additional notice or obtaining evidence to 
support his claim.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004) (per curium) (failure to comply with the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists); Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003); VAOPGCPREC 5-2004. 

Analysis

The veteran essentially contends that his combined service-
connected disability rating should be higher than 90 percent.  
The Board notes, incidentally, that the veteran is currently 
in receipt of a 100 percent TDIU rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The veteran's service-connected disabilities are dermatitis 
(rated 60 percent), PTSD (rated 50 percent), lumbar strain 
(rated 20 percent), a right ankle disability (rated 10 
percent), and residuals of a head injury with headaches 
(rated 10 percent).

Governing regulation provides that when a veteran has 
multiple service-connected disabilities, the ratings for 
these disabilities are combined, not added, pursuant to the 
combined ratings table.  38 C.F.R. § 4.25 (2005).  This table 
results from the consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in order of severity.  Id.  The 
disabilities are arranged in the exact order of their 
severity, beginning with the greatest disability, and then 
combined with use of the combined ratings table.  The 
combined value is then converted to the nearest number 
divisible by 10, and combined values ending in 5 are adjusted 
upward.  Id.  

Applying the combined ratings table at 38 C.F.R. § 4.25, the 
value of the veteran's combined service-connected 
disabilities is 87, which is then converted to 90 (the 
nearest number divisible by 10).  The veteran's combined 
degree of disability is thus 90 percent.  Id.

The veteran does not dispute the ratings assigned to each of 
his service-connected disabilities.  He essentially contends 
that the combined ratings table is unfair, because his 
service-connected disability ratings combine to 150 percent 
if they are added together.  He therefore asserts that he 
should have a 100 percent combined rating.

Despite the veteran's assertions, governing regulation 
provides that service-connected disability ratings are 
combined by use of the combined ratings table, and are not 
simply added together.  Accordingly, there is no entitlement 
to a combined schedular rating in excess of 90 percent, and 
his claim is denied as a matter of law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



ORDER

The claim alleging that the veteran is entitled to a combined 
disability rating in excess of 90 percent is denied.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for alcohol and drug dependence as 
secondary to service-connected PTSD, although further delay 
is regrettable, the Board finds that additional development 
is necessary prior to appellate review.  

The VCAA redefined VA's duty to assist the veteran in the 
development of a claim. 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002), 38 C.F.R. § 3.159 (2005), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Quartuccio, supra.  Hence this case must be 
remanded in order for the RO to provide the veteran and his 
representative with adequate notice as prescribed by 38 
U.S.C.A. § 5103(a).  The RO should advise the veteran of what 
information and evidence he is responsible for providing, and 
what evidence VA will undertake to obtain, and request that 
he provide any evidence in his possession that pertains to 
this claim for secondary service connection.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a VCAA letter 
concerning his claim for secondary 
service connection which provides the 
notice required under 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159, Quartuccio, 
supra, and Dingess/Hartman, supra, with 
regard to his claim.  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for alcohol and drug 
dependence since separation from service.   
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

3.  The RO should then re-adjudicate the 
claim for entitlement to service 
connection for alcohol and drug 
dependence as secondary to service-
connected PTSD, with consideration of all 
additional evidence received since the 
October 2003 statement of the case.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


